Citation Nr: 0945698	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-24 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a right ankle disability.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
right ankle disability.

3.  Entitlement to service connection for a back condition, 
to include as secondary to a service-connected right ankle 
disability.


REPRESENTATION

Veteran represented by:	John S. Anderson, Attorney-at-
Law


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1976 to March 
1979.

These matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2005 RO decision, 
which continued a noncompensable evaluation for the Veteran's 
service-connected residuals of a right ankle fracture.  

The issue of entitlement to an increased evaluation for a 
right ankle disability was remanded by the Board in June 2008 
for further development.  The issues of entitlement to 
service connection for a right knee disability and a back 
condition were not addressed by the Board in June 2008.  
However, the Board notes that, at the time of the June 2008 
Board remand, the Veteran had not submitted a timely VA Form 
9 Appeal with respect to these issues.  As such, the issues 
had not been properly appealed to the Board.  Since this 
remand was issued, the Veteran's representative has submitted 
a statement suggesting that the Veteran would like the Board 
to address these issues.  As this statement was received on 
September 22, 2008, within 1 year of the September 24, 2007 
denial of the Veteran's claims for service connection for a 
right knee disability and a back condition, the Board will 
construe this statement as a timely substantive appeal with 
respect to these issues and will proceed to adjudicate the 
claims. 

The Board acknowledges that VA treatment records and Social 
Security Administration (SSA) records were associated with 
the claims file after the February 2008 statement of the case 
(SOC) was issued with respect to the claims for entitlement 
to service connection for a back condition and a right knee 
disability.  However, these records merely document that the 
Veteran has a right knee disability and a back condition.  As 
the Veteran's current right knee disability and back 
condition were already documented in medical records 
associated with the claims file prior to the February 2008 
SOC, the Board finds that this evidence essentially 
duplicates information already of record.  As such, the Board 
will proceed to the merits of the claims. 

The Board notes that the evaluation assigned to the Veteran's 
service-connected right ankle disability was increased to 10 
percent, effective July 20, 2004, in the July 2006 SOC.  
Since the RO did not assign the maximum disability rating 
possible, the appeal for a higher evaluation remains before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

With respect to the Veteran's claim for service connection 
for a back condition, the Board notes that the RO first 
denied a claim for service connection for a back condition in 
February 2005.  It was later denied again in a September 2007 
RO decision, which also denied the claim for service 
connection for a right knee disability.  Although the Veteran 
clearly expressed disagreement with the later decision, it is 
unclear whether the Veteran intended an October 2005 
statement to be construed as an application to reopen his 
previously denied claim for service connection for a back 
condition or as a notice of disagreement (NOD) with the 
February 2005 denial of his claim for service connection for 
a back condition.  As the Veteran's October 2005 statement 
was received within one year of the initial denial of his 
claim for service connection for a back condition, the Board 
will resolve doubt in favor of the Veteran and construe the 
statement as a NOD in order to characterize the Veteran's 
claim as a claim for service connection, as opposed to an 
application to reopen a previously denied claim. 


FINDINGS OF FACT

1.  The Veteran's service-connected right ankle disability is 
manifested by complaints of intermittent numbness and 
stinging sensations.

2.  The Veteran's degenerative joint disease of the right 
knee is first shown by medical evidence dated several years 
after the Veteran's discharge from active duty service, and 
the most probative medical evidence of record does not show 
the Veteran's right knee disability to be etiologically 
related to service or to a service-connected disability.

3.  The Veteran's degenerative joint disease of the spine is 
first shown by medical evidence dated several years after the 
Veteran's discharge from active duty service, and the most 
probative medical evidence of record does not show the 
Veteran's back condition to be etiologically related to 
service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for a right ankle disability have not been met.  See 
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic 
Code 5271 (2009).

2.  The Veteran's right knee disability was not incurred in 
or aggravated by active military service, may not be presumed 
to have been incurred therein, and is not proximately due to 
or the result of any service-connected disability.  38 
U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310 (2009).

3.  The Veteran's back condition was not incurred in or 
aggravated by active military service, may not be presumed to 
have been incurred therein, and is not proximately due to or 
the result of any service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in August 2004, September 2006, and 
December 2006 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  These letters 
informed him that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  
Additionally, September 2006, December 2006, and August 2008 
letters described how appropriate disability ratings and 
effective dates were assigned. 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA medical records and SSA records are in the 
file.  All records identified by the Veteran as relating to 
these claims have been obtained, to the extent possible.  The 
Board finds that the record contains sufficient evidence to 
make a decision on the claims.  VA has fulfilled its duty to 
assist.

With regard to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  
The Veteran was provided VA examinations for his spine and 
his right knee in August 2007.  The examiner who conducted 
these examinations reviewed the medical records, conducted 
the appropriate diagnostic tests and studies, and noted the 
Veteran's assertions.  The Board finds these examination 
reports and opinion to be thorough and complete as to the 
issue of secondary service connection.  Therefore, the Board 
finds these examination reports and opinion are sufficient 
upon which to base a decision with regard to these claims.  
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  

As to the possibility of obtaining an opinion as to whether 
there is a direct relationship between the claimed 
disabilities and military service, the Board notes that there 
is no medical evidence suggesting such a relationship, the 
Veteran has never provided lay statements asserting that he 
experienced any related injuries to the knee or back in 
service or otherwise experienced symptoms related to the 
claimed disabilities in service, and he is not competent to 
offer a medical opinion linking the claimed disabilities and 
service.

In Robinson v. Mansfield, 21 Vet. App. 545 (2008), the Court 
held that the Board is not obligated to investigate all 
possible theories of entitlement.  In reaching that 
conclusion, the Court observed that the duty to provide a 
medical examination as to whether a particular theory of 
service connection has merit is explicitly limited to 
situations where there is already some evidence in the record 
of a current disability and some evidence that indicates that 
the disability may be associated with the claimant's military 
service.  38 U.S.C. § 5103A(d)(2)(B).  The Court determined 
that, had Congress wanted the Secretary to automatically 
provide an examination on all possible theories, § 5103A 
would not read the way it does.  In this regard, the Court 
concluded that, if the evidence is insufficient to reach the 
low threshold necessary to trigger the duty to assist, see 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), then any 
failure to discuss the theory is not prejudicial.

As noted, the Veteran has not alleged any continuity of 
symptomatology between the claimed disabilities and his 
military service.  Thus, there is no lay evidence suggesting 
a direct association between his current disability and 
service.  Rather, he has claimed that he later developed 
these disorders secondary to his service-connected ankle 
disability.  As there is no other competent evidence 
suggesting any association with service, the Board finds that 
an examination is not warranted under the criteria set forth 
in McLendon.  See Wells v. Principi, 326 F. 3d 1381 (Fed. 
Cir. 2003).  Thus, the Board finds that an examination on the 
issue of direct service connection is not necessary in this 
instance.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran with a VA examination for his 
right ankle in January 2005.  The examiner thoroughly 
examined the Veteran and conducted the appropriate diagnostic 
tests and studies.  Barr.  There is no objective evidence 
indicating that there has been a material change in the 
severity of this disability since he was last examined.  See 
38 C.F.R. § 3.327(a) (2009).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  The Board finds this 
examination report to be thorough and consistent with 
contemporaneous medical records.  Thus, the Board concludes 
that the examination in this case is adequate upon which to 
base a decision with regard to this claim. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Certain diseases, to include arthritis, may be presumed to 
have been incurred in service when manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310 (2009).  
This includes disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a nonservice-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the nonservice-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2009).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to a disability rating in excess of 10 
percent for a right ankle disability.

In a February 2005 rating decision, the RO continued a 
noncompensable evaluation under Diagnostic Code 5271 for the 
Veteran's service-connected residuals of a fractured right 
ankle.  In the July 2006 SOC, a 10 percent evaluation was 
assigned, effective July 20, 2004.  The Veteran seeks a 
higher rating.

Diagnostic Code 5010 addresses the issue of arthritis due to 
trauma, substantiated by x-ray findings, which is to be rated 
as degenerative arthritis under Diagnostic Code 5003.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2009).  

Degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  

Diagnostic Code 5271 specifically applies to limitation of 
motion of the ankle.  This diagnostic code provides a 10 
percent rating for symptomatology reflective of disabilities 
with moderate limitation of motion and a 20 percent rating 
for disabilities involving marked limitation of motion.  A 20 
percent is the maximum evaluation provided under Diagnostic 
Code 5271.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2009).  According to Plate II of the Schedule for Ratings 
Disabilities, normal dorsiflexion of the ankle is zero to 20 
degrees; and normal plantar flexion is zero to 45 degrees.  
See 38 C.F.R. § 4.71, Plate II (2009).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Board notes that the Veteran underwent a VA examination 
most recently in January 2005.  The examiner reviewed the 
Veteran's medical records and noted the Veteran's history of 
a spiral fracture of the right distal fibula/ankle in 1978.  
The Veteran did not have surgery but was treated with a cast 
at the time.  At this examination, the Veteran complained of 
intermittent numbness and stinging sensations to the right 
lateral ankle, which is worse in cold weather.  The Veteran 
denied ankle pain or swelling.  The examiner noted that the 
Veteran received no treatment and denied flare-ups.  The 
Veteran reported prolonged weight bearing as a precipitating 
factor and limited weight bearing as an alleviating factor.  
He uses no crutches, canes, braces, or corrective shoes.  The 
Veteran had no symptoms of inflammatory arthritis.  The 
Veteran's dorsiflexion was recorded at 20 degrees and plantar 
flexion was recorded at 45 degrees.  The joint was noted as 
not painful on motion.  The examiner noted no objective 
evidence of pain motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, and 
guarding of movement.  No ankylosis was present.  The Veteran 
was diagnosed with old healed spiral fracture of distal right 
fibula. 

The claims file also contains VA treatment records 
documenting the Veteran's right ankle condition.  
Specifically, the Veteran was diagnosed with posttraumatic 
right ankle arthritis in an October 2005 VA treatment record, 
in which it was also noted that the Veteran reported that he 
did not have much pain in the right ankle at the time but 
that he has pain across the dorsum of the right midfoot after 
standing for long periods of time.  A separate October 2005 
VA treatment record reflects that the Veteran was referred to 
kinesiotherapy for range of motion and strengthening 
exercises to the right ankle.  It was noted that the Veteran 
had an antalgic gait with decreased stance time on the right 
lower extremity.  In another October 2005 VA treatment 
record, the Veteran was noted as having a history of chronic 
right ankle pain for years.  In an October 2004 VA treatment 
record, the Veteran was diagnosed with decreased medial arch 
pes planus bilaterally. 

The Board notes that, in order to receive an increased 
evaluation under Diagnostic Code 5271, the Veteran must 
demonstrate marked limitation of motion of the right ankle.  
As the medical evidence of record reflects that the Veteran 
does not have any limitation of motion of the right ankle, an 
evaluation of 20 percent cannot be assigned. 

The Board has reviewed the remaining diagnostic codes 
relating to ankle disabilities.  However, the claims folder 
contains no medical evidence indicating that the Veteran's 
right ankle disability is manifested by ankylosis, ankylosis 
of the subastragalar or tarsal joint, malunion of the os 
calcis or astragalus, or astragalectomy.  As such, an 
increased rating cannot be assigned under Diagnostic Codes 
5270-5274.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274 
(2009). 

The Board has considered assigning a higher disability rating 
based on functional loss as contemplated by the Court's 
holding under Deluca.  However, there is no indication in the 
January 2005 VA examination report, or in any other medical 
evidence of record, that the Veteran's right ankle disability 
results in additional range of motion loss, due to pain, 
fatigue, weakness, lack of endurance, or incoordination 
following repetitive use.  It was specifically noted in the 
January 2005 VA examination report that the Veteran did not 
have painful motion, instability, or weakness upon physical 
examination.  Therefore, an increased evaluation is not 
warranted under Deluca.

Given the Veteran's complaints of tingling and numbness, the 
Board has considered whether or not a separate or alternative 
rating is warranted based on neurological impairment.  
However, both his VA examination and his treatment records 
reveal no suggestion that the Veteran has any neurological 
disability in the right lower extremity secondary to his 
service-connected ankle disorder.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Veteran's right ankle disability 
has not been shown to cause marked interference with 
employment beyond that contemplated by the Schedule for 
Rating Disabilities, as discussed above; has not necessitated 
frequent periods of hospitalization; and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged 
ratings is not for application.  Hart, supra.

2.  Entitlement to service connection for a right knee 
disability and a back condition, to include as secondary to a 
service-connected right ankle disability.

The Veteran is seeking entitlement to service connection for 
a right knee disability and a back condition.  Specifically, 
he asserted in an October 2005 statement that his right ankle 
disability has caused pain in his right knee and his back. 

A review of the service treatment records is negative for any 
complaints, treatment, or diagnoses of a right knee or a back 
disability or injury.

The Board notes that the Veteran was examined by the same 
examiner on 2 separate occasions in August 2007.  The 
examiner indicated that he reviewed the Veteran's medical 
records.  The examiner thoroughly examined the Veteran and 
diagnosed him with patellofemoral pain syndrome of the 
bilateral knees, degenerative joint disease patellofemoral 
joint of the right knee, and grade I spondylolisthesis L4/L5 
without myelopathy.  The examiner noted that x-ray reports of 
the spine revealed first degree anterior spondylolisthesis of 
L4 over L5, which is probably related to degenerative joint 
disease of the facet joint.  Upon review of the Veteran's 
medical records and medical history and physical examination 
of the Veteran, the examiner determined that the Veteran's 
lumbar spine and knee conditions are less likely than not 
related to his service-connected right ankle condition.  The 
examiner noted that the Veteran's medical records, medical 
history, and physical examination of the lumbar spine, to 
include the bilateral lower extremities, failed to yield a 
correlation as a precipitating factor between the Veteran's 
service-connected right ankle condition and his lumbar spine 
and knee conditions.  

The claims file also contains VA treatment records 
documenting the Veteran's right knee disability and back 
condition.  In an October 2004 VA treatment record, the 
Veteran was noted as having disc degeneration and a right 
paracentral herniated disc.  Degenerative joint disease was 
noted at L4-5 and T11-12.  In an April 2006 VA treatment 
record, the Veteran was noted as having chronic knee pain 
since November 2005 and was diagnosed with moderate right 
patellofemoral degenerative joint disease changes and lateral 
tracking.  In a September 2007 VA treatment record, the 
Veteran was noted as having degenerative joint disease of the 
knees.  

With regard to granting service connection on a presumptive 
basis, there is no evidence of record indicating that the 
Veteran had arthritis of the right knee or arthritis of the 
spine to a compensable degree within one year of discharge 
from active duty.  Additionally, the Veteran has never 
asserted such.  As such, service connection cannot be granted 
for the Veteran's back condition or his right knee disability 
on a presumptive basis.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

With respect to granting service connection on a direct 
basis, regulations provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
3.303(d) (2009).  Currently, there is no evidence of record 
reflecting that the Veteran had a right knee or a back injury 
or disability in service, and no medical opinion of record 
has related his current right knee or back disability to 
service.  Additionally, the Veteran has not asserted that he 
injured his right knee or back in service.  In an April 2006 
VA treatment record, the Veteran specifically asserted that 
his back pain began in 2004.  As such, the Veteran's claims 
must fail on a direct basis. 

With respect to granting service connection on a secondary 
basis, the Board notes that there is no medical evidence of 
record indicating that the Veteran's current right knee 
disability or current back condition is related to his 
service-connected right ankle disability.  Moreover, the only 
medical opinion of record on the matter specifically 
indicates that the Veteran's knee conditions and lumbar spine 
condition are less likely than not related to his service-
connected right ankle condition.  As such, service connection 
cannot be granted on a secondary basis for either disability. 
The Board acknowledges the Veteran's contentions that his 
current right knee disability and back condition are related 
to his service-connected right ankle disability.  However, no 
medical evidence has been submitted to support these 
contentions.  The Veteran can attest to factual matters of 
which he had first-hand knowledge.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
Veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994).  Thus, while the Board has considered his lay 
assertions, the Board places much more probative weight on 
the opinion of the competent VA health care specialist 
discussed above.

In summary, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for a right knee disability and a back 
condition, and the benefit-of-the-doubt rule is not for 
application.  




ORDER

Entitlement to a disability rating in excess of 10 percent 
for a right ankle disability is denied.

Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
right ankle disability is denied.

Entitlement to service connection for a back condition, to 
include as secondary to a service-connected right ankle 
disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


